Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



THE STATE OF TEXAS,

                            Appellant,

v.

JUAN ANTONIO MURO,

                            Appellee.

§

§

§

§

§

No. 08-03-00473-CR

Appeal from the

120th District Court

of El Paso County, Texas

(TC# 59219)




O P I N I O N

           This is an appeal from the court’s order granting a writ of habeas corpus and granting
Appellee a new trial.  We reverse the order of the trial court.
I.  SUMMARY OF THE EVIDENCE
           On September 23, 2003, Juan Antonio Muro, Appellee, filed a writ of habeas corpus
pursuant to Article V, § 8 of the Texas Constitution challenging his deferred-adjudication
proceedings.  He alleged that he never received the immigration consequences admonishment
which resulted in his ultimate deportation from the United States.  The State answered by
stating that the trial court lacked jurisdiction as the case had long since been dismissed
pursuant to the deferred adjudication statute, and, secondly, if the court had jurisdiction, the
records showed that Appellee was duly admonished of the consequences of his guilty plea. 
Therefore the presumption of the regularity of the records controlled to preclude any finding
that he was not admonished of the immigration consequences of his plea.
           On October 8, 2003, a hearing was conducted.  The State stipulated that Appellee
would testify that he did not receive the immigration admonishment at the time of the plea.
The State did not stipulate that no such admonishment occurred.  No transcript was available
from the court reporter and there is nothing else in the appellate record that aids in the
disposition of this case.
           The State entered two exhibits into evidence:  (1) a certified copy of the indictment,
deferred-adjudication order, and the terms of deferred probation; and (2) a certified copy of
the report of the probation officer, dated April 1998, showing Appellee’s successful
completion of deferred probation and the order dismissing the proceedings against Appellee. 
           At the close of the hearing, the trial court granted Appellee’s writ and issued a written
order stating that Appellee be, “released from custody and or every manner of restraint in his
personal liberty as a consequence of [the] plea of guilty.”
II.  DISCUSSION
           In Issue No. One, Appellant asserts that the court had no jurisdiction to reinstate the
case as all proceedings had been previously dismissed, the dismissal having occurred some 
years prior.  In Issue No. Two, Appellant asserts that the trial court erred and abused its
discretion in holding that Appellee met his burden to show he was not given his immigration
warnings as there was no competent evidence rebutting the presumption of regularity of the
records in the case which recited that Appellee was duly admonished by the trial court of the
consequences of his guilty plea.
           In Issue No. One, the State asserts that the court did not have jurisdiction to entertain
Appellee’s writ because the case was dismissed some years before pursuant to the deferred
adjudication statute.  We agree.  In Garcia v. Dial, 596 S.W.2d 524, 528 (Tex. Crim. App.
1980), the Court of Criminal Appeals held when a trial court empowered with jurisdiction
of a criminal case sustains a motion to dismiss a criminal case, the person accused thereunder
is, in law, wholly discharged from the accusation against him.  As there is no case pending
against the accused, jurisdiction does not remain in the dismissing court.  Id.
           In Garcia, the trial court dismissed the indictment against the accused pursuant to the
then existing Texas Speedy Trial Act.  The trial court later attempted to reinstate the
indictment upon the State’s motion for reconsideration.  The Garcia court held that once the
indictment was dismissed against an accused, the trial court was without jurisdiction to take
any further action.  Id.  Accordingly, we grant Issue No. One and reverse the trial court’s
order granting writ relief.
           Having granted Issue No. One on review, we find we need not address Issue No. Two.

                                                                              RICHARD BARAJAS, Chief Justice
January 13, 2005

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Publish)